Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered May 29, 2007, convicting him of rape in the second degree (7 counts), sodomy in the second degree (7 counts), rape in the third degree (6 counts), sodomy in the third degree (5 counts), incest (19 counts), course of sexual conduct against a child in the second degree, sexual abuse in the second degree, sexual abuse in the third degree, and endangering the welfare of a child (2 counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant received meaningful representation (see People v Benevento, 91 NY2d 708, 711-715 [1998]; People v Mathis, 278 *997AD2d 803 [2000]; People v Swackhammer, 260 AD2d 939 [1999]).
The defendant’s contention that 46 of the counts of the indictment are duplicitous is not preserved for appellate review (see CPL 470.05 [2]; People v Booker, 63 AD3d 750, 751 [2009]; People v Case, 29 AD3d 706 [2006]; People v Osorio, 282 AD2d 622 [2001]; People v Velasquez, 264 AD2d 450 [1999]; cf. People v Dalton, 27 AD3d 779, 781 [2006]), and we decline to reach the issue in the interest of justice (see CPL 470.15 [6]; People v Velasquez, 264 AD2d 450 [1999]). Rivera, J.P., Florio, Miller and Austin, JJ., concur.
90